Citation Nr: 0803903	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a chronic adjustment disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran was granted a disability rating of 10 percent in 
a rating decision dated November 2004.  In a rating decision 
dated August 2005, the veteran was granted an increased 
rating of 30 percent effective August 12, 2004. 


FINDINGS OF FACT
 
The veteran's adjustment disorder is manifested by chronic 
sleep impairment and a depressed mood; it does not cause 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 
9440 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an October 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, including the need to 
submit evidence of recent treatment for the claimed 
condition, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has that pertains to the 
claim.  A letter advising the veteran of the evidence needed 
to establish a disability rating and effective date was 
issued in March 2006, which also advised the veteran to 
submit evidence showing the level of disability.  The case 
was readjudicated in June 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999)

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's currently diagnosed adjustment disorder is 
rated under the General Rating Formula for Psychoneurotic 
Disorders.  38 C.F.R. § 4.130 (2007).  Under this formula a 
30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

 
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9440 (2007). 
 
Another factor to consider is Global Assessment of 
Functioning (GAF) scores, which are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)).  For 
example, a GAF Score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant), or where there is major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).  A GAF 
of 51 to 60 indicates moderate symptoms (e.g., flattened 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships. 
 
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130 (2007).  As an example, a GAF score of 65 does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, the GAF scores are but one factor 
to be considered in conjunction with all the other evidence 
of record. 
 
In a January 2004 VA progress note, the examiner indicated 
that the veteran had referred himself for evaluation of his 
depression.  He complained of a depressed mood since 
September 2003.  The constant ringing in his ears which 
started with an Ear, Nose and Throat procedure in September 
2003 had caused him to become depressed.  Additionally, the 
veteran complained of only being able to sleep for about four 
hours a night; being irritable; and a reduction in his social 
activities.  The examiner diagnosed adjustment disorder due 
to a recent medical condition.  

In a VA psychiatric resident note dated March 2004, the 
examiner reported that the veteran was having trouble 
sleeping and had been prescribed medication to alleviate 
this.  The examiner reported the veteran had some depressive 
symptoms in the context of his constant tinnitus.   

In a physician's questionnaire provided by the veteran's 
service representative and completed by a VA examiner in 
March 2004, the examiner stated that the veteran suffered 
from chronic sleep impairment; felt frustrated due to his 
tinnitus; did not feel motivated to do activities he used to 
enjoy; and had difficulty adapting to the tinnitus.

In a VA examination conducted in September 2004, the examiner 
reported that the veteran had experienced depressive symptoms 
for the three years prior to the examination without 
remission.  According to the veteran's history, he suffered 
with sleep difficulties; feelings of worthlessness and 
thoughts of death with no suicidal ideations (thus he did not 
meet the criteria for a major depressive episode); impaired 
social function; a strained relationship with his wife; a 
quick temper; and a lack of motivation.  The veteran retired 
from being a police officer for New York City after 28 years 
of service.  The objective findings of the examiner were 
detailed as follows:  coherent speech; no thought disorder or 
psychotic symptoms; no obsessive thoughts or ritualistic 
behavior.  The veteran had good eye contact with appropriate 
behavior.  His mood was mildly depressed and his range of 
affect was slightly constricted.  He was fully oriented and 
recalled 3 of 3 objects after 5 minutes.  He is able to 
manage daily activities such as hygiene.  The veteran does 
not have panic attacks.  He has problems with sleep and 
experienced frustration due to his hearing loss and tinnitus.  
The examiner indicated a diagnosis of adjustment disorder 
with depressed mood with the stressor being bilateral hearing 
loss and tinnitus.  The examiner indicated that the veteran 
was moderately impaired as a direct result of his symptoms.

From September 2004, ongoing VA medical records indicate the 
veteran attends a pain management group on a fairly regular 
basis.  The group notes from these meetings which the veteran 
was present at indicate he complained on a regular basis of 
his inability to sleep.  In an October 2004 VA treatment 
note, the veteran was assigned a GAF score of 65.   

In a VA psychiatric resident note dated January 2005, the 
veteran reported that he had tearful episodes approximately 
3-4 times per month and was not sure what provoked them.  The 
examiner reported that the examiner and the veteran discussed 
the possibility that he might be depressed.  The tinnitus 
continued to be a source of irritation for the veteran; 
however, he had enjoyed a visit from his grandchildren the 
previous weekend and was not anhedonic.  

In May 2005 a physician's questionnaire check sheet that 
essentially lists the rating criteria was provided by the 
veteran's service representative and completed by a VA 
physician.  On the questionnaire, the examiner checked 
"yes" to the criteria listing the 30, 50 and 70 percent 
criteria, and "no" to the criteria listed for a 100 
percent.  However, when listing the most prevalent symptoms, 
he noted the veteran's insomnia is quite debilitating, and 
that the tinnitus causes irritability and depressed mood.  It 
was noted the veteran was not psychotic or cognitively 
impaired.  

In an identical questionnaire, a social worker checked 
"yes" to the 30 percent criteria, did not provide a "yes" 
or "no" answer to the 50 percent criteria, and checked 
"no" for both the 70 percent and 100 percent criteria.  She 
noted that the veteran has depressed and anxious mood and 
chronic sleep impairment, that he has disturbances of 
motivation and mood and that reduced productivity might be 
more difficult to establish and maintain social 
relationships, and that while he did have disturbances of 
mood, he did not have disturbances in most areas.  

In a VA psychiatric resident note dated May 2005, the veteran 
reported he had good days and bad days with his tinnitus 
causing insomnia, irritability and a depressed mood at times.

In a VA psychiatric resident note dated September 2005, the 
veteran states that he received partial relief of his 
insomnia due to a prescription drug.  He again noted that he 
had good days and bad days.  He denied suicidal or homicidal 
ideation and psychotic symptoms.  He was cooperative and 
polite with no abnormal behavior or speech.  His affect was 
mildly dysphoric, his thought process was good, and his 
thought content was not impaired although he was preoccupied 
with tinnitus.  His insight and judgment was good.  

Similar findings were noted in January 2006.  The veteran's 
sleeplessness was improving but he wished he could sleep more 
than five hours at a time.  The veteran reported fleeting, 
passive suicidal ideations due to his medical problems.  He 
denied any hopelessness or helplessness and he described his 
mood as basically alright.  He denied suicidal or homicidal 
ideation. In March 2006 he noted he was doing okay, and 
mental status examination noted no abnormalities.  He denied 
any mood, manic, psychotic, or suicidal symptoms.

The Board finds that the current symptomatology does not 
reflect entitlement to an evaluation in excess of 30 percent. 
The veteran's depressed mood and chronic sleep impairment 
fall squarely within the criteria for the 30 percent rating.  
See 38 C.F.R. § 4.130, Diagnostic Code 9440.  There is no 
indication in the record that the veteran suffers from 
flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty understanding 
complex commands; memory impairment; impaired judgment; 
impaired abstract thinking; or difficulty in maintaining 
effective relationships.  The Board notes the Physician's 
Questionnaires that were completed in May 2005.  However, 
these are merely check sheets which did not provided 
sufficient detailed information to support a conclusion that 
the veteran actually experienced the bulk of the symptoms 
identified on the preprinted part of the form.  The only 
discussion provided on those sheets noted significant 
problems with insomnia, disturbances in mood and motivation, 
irritability and depression.  Sufficient symptomatology 
supporting their "yes" answers was not provided, nor was 
their any indication that a mental status examination was 
conducted in conjunction with the completion of the forms.  
Thus, these forms are entitled to less probative weight.  

Further, when considered with the VA examination report and 
the VA treatment records, the handwritten symptomatology on 
the forms reflect a disability picture consistent with the 30 
percent evaluation assigned, based on some depressive 
symptoms and sleep impairment.  The veteran's mood was 
repeatedly noted to be okay in treatment records.  While the 
veteran reported fleeting suicidal thoughts at one point, he 
was never hopeless or helpless, and he specifically denied 
suicidal ideation.

Upon consideration of the record, the Board finds that the 
preponderance of the evidence indicates the veteran's 
symptomatology does not meet the criteria for a disability 
rating of 50 percent or more under Diagnostic Code 9440, at 
any point during the course of the appeal.
 
The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial rating in excess of 30 percent for 
a chronic adjustment disorder.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


